Case 2:18-ml-02814-AB-FFM Document 199-20 Filed 02/26/19 Page 1 of 5 Page ID
                                 #:6470




                EXHIBIT 34
                                                                                                                                                         EXHIBIT 34-1
                Case 2:18-ml-02814-AB-FFM Document 199-20 Filed 02/26/19 Page 2 of 5 Page ID
                                                 #:6471


                                                                                                                            ---
                                                                                                                           --.---
                                                                                                                           ia:!:al..,.:zi;~
                                                                                                                              ._._~,,..~


                     Ford Motor Compan:v Limited                                                                         DL1nton Technical Centre
                                                                                                                         Laindo1·1 BAStLDON Essex SS15            eee:

                                                                                                                         Telephone:Bas1ldon (01268) 40 • ..•
                                                                                                                         Fa1c              Basildon (01268) ,10 • ..
                                                                                                                         Mmllpg. R:eierence: ..••. . ••.




                                                                                                                                      17t'• April 2014
                              Mihi r Kotecha
                              Chief Exerntive Office r, Getrag
                              Getrag Jn:novatlons Cente r
                              Hermann Hagenmeyer Strasse
                              74199 Ur\tergruppenbach
                              Germany

                              Mihir,

                              Thank you for your M arch 25, 2014 and April 7, 2014 resp onses on the cust omer service act ions for
                              the OPS6 seal lea k concerns . I appreciate Get.rag's supply com mitme nt for the service parts
                              necessary to fulfi l the plan for fix ing customervehides.

                              Address ing your concerns about For d 's ''simple conclusion," w e have already shared w ith Getrag a
                              signific.int amount of evidence that drives this •c onduslon. A customer service actlon of t his
                              magnitude can not be undertaken without s1,pporting data, and in fact, most or all cif this
                              information has been discussed and agreed with your team.

                              Nonetheless, we would like to address t he factors you have highlighted in both of your
                              communicat ior1s to further clarify Ford's po$ition that Gettagis fully responsib le for the cost of t hese
                              actions.

                               1.   Systern lritegfation:

                              Ford acknowledges that we performed thE; software calibrat ion w ork o n the DPS6 as was agreed to
                              intheoriginal M ult i.,Ye.irAgteement{MYA}. The MYA reflects this by restricting Gettag from
                              warranty respons ibility for the software calib ration. Getrag does, however, have warranty
                              responsibility for the entirety ofthe DPS6 hardware where t her oot cause for the sear leak resides.

                               After m utual review of the causa l factors, t here is slrnply no evidence t o support Getrag's asse rtion
                               t hat the calibration caused t he sea l leaks. Ford'~ conclusion is based on :
                                    "   No Ford calibrat ions have ever exceeded Getrag\, maximum dutch temperature
                                         requirements
                                    "'   Getrafil h.is full responsibil ity for tho H!II design, and the field fa ilure$ and se;il lip wear i'lre
                                         du e to improp,er m 11terial sel ectiQn and insufficien t lubrication at the ,seal lip .
                                    .,   Get rag's own management r eport of April S, 2013 reinfom; d r'rli;l.teri-31 s~lect1on and
                                         lubricatio n as the root ca use. (Exh1b1t #1)




                                                                                                                                              April 17, 2014




Produced Subject to a Confidential Protective Order                                                                                                                      VGS21355204
                                                                                                                                          EXHIBIT 34-2
                Case 2:18-ml-02814-AB-FFM Document 199-20 Filed 02/26/19 Page 3 of 5 Page ID
                                                 #:6472




                              Additionally, the calibration influence you reference in your April 7, 2014 email is not borne out by a
                              review of the warranty data.

                                  •   The data you reference in your email include all warranty claims having greater than $0
                                      material cost. Ford has continually shared with your team the need to isolate the analysis
                                      based upon claims only for seal leaks.
                                  •   Specific to the data provided for 1.6L Fiesta, 1t is not possible to make the conclusion that
                                      the calibration changes drove seals to leak. Per Exhibit #2, us ing only seal leak claims, you
                                      can see that there i!, not direct correlation between the incorporation of calibrations R07
                                      and R20/10 and the change in repair frequency. There are change:, 111 repair frequency, but
                                      they are not aligned to the calibration changes . It should also be noted that calibrations for
                                      the Fiesta were signed off by Getrag and fully met the CHBOR.
                                  •   Further note EKhibit #3 which overlay!. seal leak R/1000 pre and post the incorporat ion of
                                      the R22 calibration on the Focus using the original seal design. The R/1000 trend lines are
                                      iden tical showing that the ca libration had no influence.

                              7. Testing, Validation and Release

                              Again, Ford ac:knowle(Jges that we perform system level testing on our powertrains during our
                              vehicle development. This is a sta11dard part of our new model engineer ing process. For
                              clarification, this testing is aimed at proving system l!:!vel robustness, and not meant to exercise al l
                              noise ractors related to each individual £QlllQQ!1fill.tor ~ ( i n this case, the internal seals
                              in the DPS6 t ransmissions).

                              For the DPS6 seals, component level robustness is the sole responsibility of Getrag. Ford paid Getrag
                              $60M in upfront ED&T to support this analysis. Getrag maintains the design and release ownership
                              of the seab for production, not Ford. Getrag's responsibility was to ensure the seals were fit for the
                              intended customer us.ige in the vehicle over t ime.

                              In your April 7, 2014 correspondence you claim that the inJ>Ut shaft seals conformed to Ford design
                              standards. To be clear, prior to production the Ford design standards were only discussed in the
                              context of the differential seals due to the system interfate with the halfshafts. Ford and Getrag
                              tearns did not assess the input shaft seals as these were internal to the transmission, and therefore,
                              Getrag's sole re,;ponsibility.

                              The table you reference in your April 7, 2014 correspondence is not a comprehensive list of Ford
                              design standards. It is simply a cross-reference of seal materials to potential application parameters.
                              In fact, after the l,1L1nch of the Fiesta in 2010 amJ in re~ponse to warranty claims for input shaft seal
                              leaks, Getrag provided their asses?>ment (Exhibit #4} of the input shaft seals against the Ford design
                              standards. Your analysis makes dear that the input shaft seals did not meet the Ford design
                              standards.

                              Therefore, the lack of seal fai lures in Ford\, initial powtrtrain durability testing is not tatit
                              acceptance of the robustrrnss of the Getrag seal design. Rather, the field failures in customer
                              vehicles are evidence of inadequate component tes ting by Get rag. In any event, the results of testing
                              do not absolve Get rag of its warranty obligations and service action liability under the MYA.
                              Working at a "point in time" is not the agreed to standard.




                                                                                                                             April 17, 2014




Produced Subject to a Confidential Protective Order                                                                                            VGS21355205
                                                                                                                                           EXHIBIT 34-3
                Case 2:18-ml-02814-AB-FFM Document 199-20 Filed 02/26/19 Page 4 of 5 Page ID
                                                 #:6473




                              3.    System Specification

                              Consistent with the MYA requirement that t he 0PS6 trans mission meet specification and be "tree
                              from def~:cts in design t o the extent furnished by the Suppli er ... and ... be suitable for intended use
                              by the Buyer," Ford does not believe that transmfssfons wit h an increasing rate· of seal fa ilu res over
                              tirne meet our spe.cifications, are free from defects, or are suitable for their intended use.

                              As not€d above, t he seal design and release was the sofe responsibility of Get rag to manage.

                              4 . Customer Satisfactfon

                              Wh ile Ford a!ld Get rag have jointly addressed a numbe r of different concerns (launch, judder,
                              sh udder, etc.) with the DPS6 trans misslon, the sole mason for these customer ser\/ice actions in
                              question a l'e t h.a seal leaks associated wi th the Improper sea l material selection and insufficient
                              lut>rication of the DPSG hardware. The goal is to pt oactivel y protect our customert Who are at risk
                              from future seal faih)res.

                              Analysis by Getrag of returned clutches in the North Amerlcan market have shown that
                              approximately 55%-0fthese clutches are contaminated with transmission oil due to seal leaks.
                              Outside of North America, the percent ages oftransmisslon oit contaminated clutches is even higher
                              - as much as 75% in China, for exampl e.

                              In our respective analyses of the seal fail ure rates 011er t ► me, we have both util ized the industry
                              standard "ha lard" methodology to pred ict future fail ures. CorrectinR for noi,e from other factors
                              like cal ibraUon, we have independently confirmed failure rates within 1% • f;i~.

                              We have been able to isolate the impact of the s,eal fai lures that drive the need to perform the
                              .custornef seryic~ ac:tlons independent of other concerns w ith the t r ansmission..

                              5.    Returned Hardware Analysis

                              Per the di cussion above, 55% - 75% is a significant level of clut ches contarntnated w ith tram.mission
                              oi l to w;irran t t ht customer service actions to address t he seal fa ilure mode. Since the intent of the
                              rn!'.tomer service action is to proact ively prevent cus;t ome r transm issions from leaking, it is possible
                              that some customers will not yet have eiqlerlenc&:d the concern. W e feel thlli Ii the correct step to
                              protect our cust ornen, and our brand .

                               Note that the Joint Ford and Getrag teams are aware of the potenti al for engine oil contam ination,
                               but this has proven to be less than 5% of t he returns and had already b:een elim in;;ited from the
                               aforementioned figures.

                               Also note that a number of workstreams are already in place between our t eams to address other
                               fai lure modes ovtside of the customer service actions for the seal leaks, so the full spectrum of
                               customer 4;:oncerns has always been a jc>int priority.

                               6.   Reliable Applications

                               With respect to a Getrag l'int~•gration paramete r," not only ha~ Getrs1g n evefide11tffied such a
                               parameter in any technic.ildis.tussionwith Ford, but it is also norat   audear what the r elevance of
                               such a pwa meter would betothematter at issue.




                                                                                                                               April H, 20l4




Produced Subject to a Confidential Protective Order                                                                                             VGS21355206
                                                                                                                                         EXHIBIT 34-4
                Case 2:18-ml-02814-AB-FFM Document 199-20 Filed 02/26/19 Page 5 of 5 Page ID
                                                 #:6474




                              Without detailed knowledge of your other cus.tomer's. applicat ion, it is impos.i.ible for Ford to
                              e11aluate your statement, on se11I robustness. We believe there would there would be univers11I
                              aliemmmt dmong all OEM's that a dry dutch transmission 11pphca110n would require robu!lt seat
                              aes11n independent of vehlch, application.

                              In the end, Ford" s dl!ci sion to l nit,ate the seal customer s1!rv1ce actions is driven only by the
                              performance of the Get rag designed D PS6 transmission in Ford vehicles and its l mp.act on Ford
                              customers.

                              7.    War;;rn?v Period

                              ford warranty periods al,;.o vary .irr:ordins to markPt hAtWPPn ,'4 imd 60 mnnrhs. However, thP
                              probabili~ of !.HI failures beyond the warranty period .iii e11idem:vd by our res.pectiw ha2ard
                              analyses h ighlishts the need to take extraordinary actions for the sake of au r cusr omers and our
                              reputations.

                              As we have discu!>~l:!d µ1 ~11iously, it is time for Ge1rag to provide a settl_ement cffar to Ford.
                              consideration of financial constraints you have Identified In our previOUi conversations, Getrag
                              needs to reimburse ford commensurate with your c lear res pons, bllny in this matter. Given the
                              ongoing conversat ions we have had, I would expect a response by April 25, 2014.

                              Ford and Getralil have enjoyed a strong partntirship over the past 15 years. We need to arrive at a
                              mutually beneficia l solution quickly as we move forward.



                              \'ours sincerely




                              Alan Dr11p11tr
                              Global Director, Powenrain lm,tc1llatiu11 Purch11!>ing
                              Ford Motor Company

                              cc:       Bun Jordan
                                        Bernd Eckl
                                        Charles Gray




                                                                                                                              Aprii 17, 20U,




Produced Subject to a Confidential Protective Order                                                                                            VGS21355207
